Citation Nr: 0313437	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  98-04 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a higher evaluation for residuals of a 
fracture of the left scapula.

2.  Entitlement to a higher evaluation for residuals of a 
laceration of the left third finger and thumb, and healed 
fractures of the left second, third, and fifth fingers.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran had active service from September 1976 to July 
1980, and from August 1981 to November 1995.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a January 1998 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina, that 
granted service connection and a noncompensable evaluation 
for residuals of a fracture of the left scapula, and granted 
service connection for "residuals of a laceration of the 
left third finger and thumb, and healed fractures of the left 
second, third, and fifth fingers."  The veteran appealed the 
issues of entitlement to higher evaluations.  In October 
1999, the Board remanded the claims for additional 
development.  

In his substantive appeal, received in March 1998, the 
veteran requested a hearing before the Board at the Central 
Office in Washington, D.C.  In June 1999, he was notified 
that he had been scheduled for a hearing on September 8, 
1999.  However, in a letter, received on September 7, 1999, 
the veteran stated that he wished to cancel his hearing, see 
38 C.F.R. § 20.702(e) (2002), and the claims folder does not 
indicate that the veteran filed a motion for a new hearing.  
Accordingly, the Board will proceed without further delay.  


FINDINGS OF FACT

1.  The veteran's residuals of a fracture of the left scapula 
are productive of subjective reports of pain and neurological 
symptoms that include numbness and weakness, he is shown to 
have a full range of motion and 5/5 motor strength with no 
evidence of atrophy; his disability is not productive of a 
malunion of the major clavicle or scapula, or nonunion of the 
major clavicle or scapula.  

2.  The veteran's residuals of a laceration of the left third 
finger and thumb, and healed fractures of the left second, 
third, and fifth fingers, are manifested by complaints of 
pain, weakness, and limitation of motion; clinical findings 
demonstrate a swan neck deformity at the third distal 
interphalangeal joint with a decreased active range of motion 
of the distal interphalangeal joint, removed bone and soft 
tissue from the plantar surface of the left thumb with 
associated altered sensation and paresthesia over the volar 
aspect; his disability is not manifested by amputation or 
ankylosis of any finger.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for the veteran's 
service-connected residuals of a fracture of the left scapula 
have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Codes 5201, 5203 (2002).

2.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected residuals of a laceration of the 
left third finger and thumb, and healed fractures of the left 
second, third, and fifth fingers, have not been met.  38 
U.S.C.A. §§ 1155, 5107(a) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5226 (as in effect prior to August 26, 2002, 
and thereafter).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326a; see also Disabled American 
Veterans v. Sec' y of Veterans Affairs , Nos. 02-7304, -7305, 
-7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003); 
VAOPGCPREC 1-2003 (May 21, 2003).  For the reasons provided 
below, the Board finds that its consideration of the 
regulations do not prejudice the appellant.  See  Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

The VCAA is applicable to claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that no further development is required.  
First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's January 1998 rating decision that the 
evidence did not show that the criteria for a compensable 
rating for residuals of a fracture of the left scapula had 
been met, and that the criteria for a compensable rating for 
residuals of a laceration of the left third finger and thumb, 
and healed fractures of the left second, third, and fifth 
fingers, had not been met.  Those are the key issues in this 
case, and the rating decision, statement of the case (SOC), 
and three supplemental statements of the case (SSOC's) 
informed the appellant of the evidence needed to substantiate 
his claims.  In January 2003, the Board notified the veteran 
that there had been a change in the law regarding his claim 
for a compensable rating for residuals of a laceration of the 
left third finger and thumb, and healed fractures of the left 
second, third, and fifth fingers, and he was provided 60 days 
to submit additional argument or evidence.  There is no 
record of a response.  VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.  The Board concludes that the appellant has been 
informed of the information and evidence needed to 
substantiate these claims and that VA has complied with its 
notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained 
service medical records from the National Personnel Records 
Center (NPRC), as well as VA medical records.  In addition, 
the veteran has been afforded examinations for the 
disabilities in issue.  In a letter from the RO, dated in 
March 2002, he was informed of the VCAA, and of the types of 
evidence which may be probative of his claims.  In the letter 
he was informed that, provided certain criteria were met, 
that VA would assist him in obtaining medical and employment 
records or records from other Federal Agencies, but that it 
was ultimately his responsibility to ensure that these 
records were obtained.  The RO requested that he identify the 
names of all holders of relevant records, as well as their 
addresses and the dates covered by such records.  However, 
there is no record of a response.  Given the foregoing, there 
is no issue as to whether VA has complied with its duty to 
notify the appellant of his duties to obtain evidence, see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), and the 
Board finds that there is no reasonable possibility that any 
further assistance would aid the veteran in substantiating 
these claims.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its 
duties to notify and to assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.  


II.  Merits

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

The veteran is contesting the disability evaluations that 
were assigned following the grants of service connection.  
These matters therefore are to be distinguished from one in 
which a claim for an increased rating of a disability has 
been filed after a grant of service connection.  The United 
States Court of Appeals for Veterans Claims (the Court) has 
observed that in the latter instance, evidence of the present 
level of the disability is of primary concern, Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (citing Francisco v. 
Brown, 7 Vet. App. 55 (1994)), and that as to the original 
assignment of a disability evaluation, VA must address all 
evidence that was of record from the date the filing of the 
claim on which service connection was granted (or from other 
applicable effective date).  See Fenderson, 12 Vet. App. at 
126-127.  Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.

A.  Residuals, Fracture, Left Scapula

The veteran argues that a higher evaluation is warranted for 
his residuals of a fracture of the left scapula.  A review of 
the transcript of his hearing, held in July 1998, shows that 
he argues that he has numbness and a tingling sensation in 
his arm and fingers due to nerve damage in his left scapula.  

The veteran's service medical records indicate that in July 
1984, he sought treatment for left shoulder symptoms suffered 
during a baseball game.  X-rays revealed a nondisplaced 
subglenoid transverse fracture of the scapula.  He was placed 
in a sling for four to five days, and then given exercises.  
There was some evidence of an axillary nerve lesion, and 
axillary neurapraxia, in conjunction with his fractured left 
scapula.  In May 1990, he was treated for complaints of left 
shoulder pain.  The assessment was deltoid strain, left 
shoulder.  

In January 1998, the RO granted service connection for his 
residuals of a fracture of the left scapula, evaluated as 0 
percent disabling (noncompensable).  The RO assigned an 
effective date for service connection of July 31, 1997.  The 
veteran has appealed the issue of entitlement to a higher 
(compensable) evaluation.  

In October 1999, the Board remanded the claim after noting 
that the report of X-ray findings concerning the left 
shoulder were somewhat confusing.  Specifically, the clinical 
examiner described X-rays of the shoulder as showing a healed 
fracture; whereas the radiological report refers to normal X-
ray findings of the right shoulder.  The Board indicated that 
it was not clear whether the X-rays were taken of the proper 
shoulder.  

Full range of motion of the shoulder is measured from 0 
degrees to 180 degrees in forward elevation (flexion), 0 
degrees to 180 degrees in shoulder abduction, and 0 to 90 
degrees for external rotation and internal rotation.  38 
C.F.R. § 4.71, Plate I.  

The relevant post-service medical evidence consists of two VA 
examination reports, dated in 1997 and 2000.  

A VA joints examination report, dated in December 1997, shows 
that the veteran stated that, with regard to his left 
shoulder, "he currently did not have any problems."  On 
examination, the axillary nerves had normal light touch 
sensation and 5/5 motor strength of the deltoid muscle.  The 
shoulder had "a full range of motion," with elevation to 
180 degrees, external rotation to 85 degrees, and internal 
rotation to the T12 level.  There was pain on the lateral 
portion of the shoulder.  There was no deformity, and motor 
strength across the shoulder girdle was intact with 5/5 motor 
strength and no evidence of atrophy.  X-rays revealed a 
normal glenohumeral joint, with a healed scapula fracture 
with no evidence of displacement or malalignment of the 
glenoid portion of the scapula.  The conclusion noted a 
"left scapula fracture, currently healed with no evidence of 
malalignment and normal glenohumeral joint alignment," and 
"no disability."  

A VA joints examination report, dated in September 2000, 
shows that the veteran complained of constant left scapula 
pain that was aggravated by activity.  On examination, the 
left shoulder had a normal scapular motion in protraction, 
adduction and abduction.  There was no pain on palpation.  
There was no edema, erythema, or bony or soft tissue 
abnormalities or focal neuromuscular deficits.  There was no 
relevant diagnosis.  In an addendum, the examiner indicated 
that the veteran's C-file had been reviewed, that the veteran 
had a normal left scapula, that there was no functional loss, 
and that pain did not significantly limit function during 
flare-ups or when effected areas were used repeatedly over a 
period of time.  

The RO has rated the veteran's residuals of a fracture of the 
left scapula under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5203.  Under DC 5203, a malunion of the major clavicle or 
scapula, or nonunion of the major clavicle or scapula, 
without loose movement, warrants a 10 percent evaluation.  
These disabilities may also be rated on the basis of 
impairment of function of the contiguous joint.  38 C.F.R. 
§ 4.71a, DC 5203.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The Board has determined that the claim must be denied.  The 
December 1997 VA joints examination report shows that the 
veteran was found to have a healed scapula fracture with no 
evidence of malalignment, normal glenohumeral joint 
alignment, and "no disability."  The September 2000 VA 
joints examination report shows that the veteran was found to 
have a normal left scapula with a normal range of motion.  
There is no evidence of a malunion of the major clavicle or 
scapula, or nonunion of the major clavicle or scapula, 
without loose movement.  Accordingly, the Board finds that 
the preponderance of the evidence is against the claim, and 
that it must be denied.  

As for the possibility of a compensable rating under another 
diagnostic code, Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), under 38 C.F.R. § 4.71a, DC 5201, a 20 percent 
evaluation is warranted for limitation of motion of the major 
arm when motion is only possible to the shoulder level.  38 
C.F.R. Part 4, DC 5201.  
In this case, in December 1997 the veteran's shoulder had "a 
full range of motion," with elevation to 180 degrees, 
external rotation to 85 degrees, and internal rotation to the 
T12 level.  His left shoulder was also noted to have a normal 
range of motion in September 2000.  Accordingly, the criteria 
for a 20 percent rating under DC 5201 have not been met.  

The Board notes that the veteran has reported that he has 
pain and weakness in his left shoulder, as well as a 
neurological deficit.  VA is required to take pain symptoms 
into account, to the extent these symptoms are supported by 
adequate pathology, particularly in ratings involving 
limitation of range of motion.  38 C.F.R. §§ 4.40 and 4.45; 
see also DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995); 
VAGCOPPREC 9-98, 63 Fed. Reg. 56704 (1998).  In this case, in 
December 1997, motor strength across the shoulder girdle was 
intact with 5/5 motor strength with no evidence of atrophy.  
X-rays revealed a normal glenohumeral joint, with a healed 
scapula fracture with no evidence of displacement or 
malalignment of the glenoid portion of the scapula.  The 
conclusion noted a "left scapula fracture, currently healed 
with no evidence of malalignment and normal glenohumeral 
joint alignment," and "no disability."  In September 2000, 
the veteran was found to have a normal left scapula with no 
functional loss.  The examiner stated  that pain did not 
significantly limit function during flare-ups or when 
effected areas were used repeatedly over a period of time.  
In summary, there is insufficient functional loss due to left 
shoulder pathology to support a conclusion that the loss of 
motion in the left shoulder more nearly approximates the 
criteria for a compensable rating under either DC 5201 or DC 
5203, even with consideration of 38 C.F.R. §§ 4.40 and 4.45.  
Accordingly, the claim must be denied.

B.  Residuals, Laceration, Left Third Finger and Thumb, 
Healed Fractures,
Left Second, Third, and Fifth Fingers

The veteran has contended that he has pain and sensitivity in 
his thumb, and pain and excess fatigability in his middle 
finger, which decreases the functional ability of his left 
hand and affects him in his employment.  He asserts that he 
has atrophy of the left thumb, and decreased left hand grip 
strength.  

In January 1998, the RO granted service connection for 
residuals of a laceration of the left third finger and thumb, 
and healed fractures of the left second, third, and fifth 
fingers, evaluated as 10 percent disabling.  The RO assigned 
an effective date for service connection, and the 10 percent 
rating, of July 31, 1997.  The veteran appealed the issue of 
entitlement to a higher evaluation.  In October 1999, the 
Board determined that a more complete neurologic and 
orthopedic examination of the relevant fingers on the 
veteran's left hand was necessary.  

The relevant post-service medical evidence consists of two VA 
examination reports, dated in December 1997 and September 
2000.  

The VA joints examination report, dated in December 1997, 
shows that the veteran complained of left hand laceration and 
finger symptoms, to include pain, and an inability to extend 
his left third finger (specifically, an inability to extend 
the distal phalanx at the distal interphalangeal joint).  On 
examination, there was a noted defect on the palmar surface 
of the distal phalanx of the left thumb, and decreased 
sensation in the center of the scar and hypersensitivity 
around the periphery.  The scar was approximately 2 
centimeters (cm.) x 3 cm. There was a full range of motion of 
the index, long, ring and small fingers at the metacarpal 
phalangeal, proximal interphalangeal joint and distal 
interphalangeal joint with the exception of the third or long 
finger, where there was a swan neck deformity with a 
passively correctable distal interphalangeal joint 45-degree 
deformity.  It was passively correctable to full extension, 
but the veteran could not actively extend the joint.  There 
was some mild hyperextension in the resting position of the 
proximal interphalangeal joint on the left long finger.  
There was pain with range of motion of the long finger, 
proximal interphalangeal joint and palpation of the distal 
phalanx.  X-rays revealed a deformity of the proximal 
interphalangeal joint with approximately 35 degree 
contracture and a suture anchor at the extensor tendon.  
There were healed fractures of the second and third fingers 
and degenerative changes at the third finger proximal 
interphalangeal joint with normal alignment.  There was a 
previous fracture of the proximal phalanx of the index finger 
with no evidence of displacement, well-healed.  The relevant 
conclusion was left hand laceration with traumatic fractures 
of the second, third and fifth digits, well-healed "from a 
fracture standpoint," with no evidence of disability from 
the fracture.  The third distal interphalangeal joint had a 
swan neck deformity with a passively correctable flexion 
contracture of the distal phalanx and an inability to fully 
extend.  The examiner indicated that this was a mild 
disability because it interfered with his grip, but only to a 
mild amount.  The veteran's pinch was noted to be fully 
intact.  A left hand (thumb) injury was also noted, with 
removed bone and soft tissue from the plantar surface of the 
thumb and altered sensation described as numbness and 
hypersensitivity, that decreased the veteran's ability to 
pinch and detect feeling.  This was said to put him at risk 
for dropping things as well as further injuring his hand.  
The examiner indicated that this was a moderate disability 
and that there was no good surgical treatment.  

The VA joints examination report dated in September 2000 
shows that the veteran complained of constant left hand pain 
that was aggravated by activity.  On examination, the active 
range of motion in the hand showed finger flexion to the 
thumb.  The metacarpophalangeal joint had 90 degrees of 
motion, the proximal interphalangeal joint had from 0 to 100 
degrees of motion, the distal interphalangeal joint had from 
0 to 70 degrees of motion with the exception of the distal 
interphalangeal joint of the third finger, which lacked 12 
degrees to complete extension.  Sensation to light touch and 
pinprick was intact over the dermatomes of the hand except 
for the pad of the thumb, which was paresthetic on touch.  
Grip strength was 5/5 except for the distal interphalangeal 
joint of the third finger.  There were no other bony or soft 
tissue abnormalities, and no edema or erythema of the hand.  
The assessment noted left hand pain, and that there was a 
decreased active range of motion of the distal 
interphalangeal joint of the third finger of the left hand, 
and paresthesia over the volar aspect of the left thumb.  The 
impression was post-surgical and probably post-traumatic 
changes of the distal phalanx of the middle finger of the 
left hand, and mild arthropathy at the distal interphalangeal 
joint.  The examiner stated that there was no functional loss 
due to the veteran's disabilities, and that pain did not 
significantly limit function during flare-ups or when 
effected areas were used repeatedly over a period of time.  

The RO has evaluated the veteran's residuals of a laceration 
of the left third finger and thumb, and healed fractures of 
the left second, third, and fifth fingers, under 38 C.F.R. § 
4.71a, Diagnostic Code (DC) 5226.  Under DC 5226, a 10 
percent rating will be assigned for ankylosis of the middle 
finger, either favorable or unfavorable.  A rating in excess 
of 10 percent is not available under DC 5226, as the 10 
percent evaluation is the maximum rating provided.  

As for the possibility of a rating in excess of 10 percent 
under another diagnostic code, Schafrath, to warrant a rating 
of 20 percent for injury to a middle finger there would have 
to be an amputation with metacarpal resection (more than one 
half the bone lost).  38 C.F.R. § 4.71a, DC 5154.  Under 
38 C.F.R. § 4.71a, DC 5224 a 20 percent rating is warranted 
for thumb, ankylosis of, unfavorable.  

In this case, there is no amputation of the middle finger, 
nor is the veteran shown to have unfavorable ankylosis of the 
thumb, and the criteria for a 20 percent rating under DC's 
5154 and 5224 therefore have not been met.  

The Board notes that, effective August 26, 2002, there was a 
change in the law which occurred while this appeal was 
pending.  See 67 Fed. Reg. 48784-48787 (July 26, 2002).  
Therefore, the Board must apply the version of the law that 
is more favorable to the claim.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, the old law must be 
applied prior to the effective date of the new law.  See 
Green v. Brown, 10 Vet. App. 111, 116-119 (1997) and 38 
U.S.C.A. § 5110(g) (West 2002).  



Under the revised regulation, a preliminary note reads:

Evaluation of Ankylosis or Limitation of Motion of Single or 
Multiple Digits of the Hand

(1) For the index, long, ring, and little fingers (digits II, 
III, IV, and V), zero degrees of flexion represents the 
fingers fully extended, making a straight line with the rest 
of the hand.  The position of function of the hand is with 
the wrist dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal and proximal interphalangeal joints 
flexed to 30 degrees, and the thumb (digit I) abducted and 
rotated so that the thumb pad faces the finger pads. Only 
joints in these positions are considered to be in favorable 
position. For digits II through V, the metacarpophalangeal 
joint has a range of zero to 90 degrees of flexion, the 
proximal interphalangeal joint has a range of zero to 100 
degrees of flexion, and the distal (terminal) interphalangeal 
joint has a range of zero to 70 or 80 degrees of flexion.

(2) When two or more digits of the same hand are affected by 
any combination of amputation, ankylosis, or limitation of 
motion that is not otherwise specified in the rating 
schedule, the evaluation level assigned will be that which 
best represents the overall disability (i.e., amputation, 
unfavorable or favorable ankylosis, or limitation of motion), 
assigning the higher level of evaluation when the level of 
disability is equally balanced between one level and the next 
higher level.

(3) Evaluation of ankylosis of the index, long, ring, and 
little fingers:
(i) If both the metacarpophalangeal and proximal 
interphalangeal joints of a digit are ankylosed, and either 
is in extension or full flexion, or there is rotation or 
angulation of a bone, evaluate as amputation without 
metacarpal resection, at proximal interphalangeal joint or 
proximal thereto.

(ii) If both the metacarpophalangeal and proximal 
interphalangeal joints of a digit are ankylosed, evaluate as 
unfavorable ankylosis, even if each joint is individually 
fixed in a favorable position.

(iii) If only the metacarpophalangeal or proximal 
interphalangeal joint is ankylosed, and there is a gap of 
more than two inches (5.1 cm.) between the fingertip(s) and 
the proximal transverse crease of the palm, with the 
finger(s) flexed to the extent possible, evaluate as 
unfavorable ankylosis.

(iv) If only the metacarpophalangeal or proximal 
interphalangeal joint is ankylosed, and there is a gap of two 
inches (5.1 cm.) or less between the fingertip(s) and the 
proximal transverse crease of the palm, with the finger(s) 
flexed to the extent possible, evaluate as favorable 
ankylosis.

(4) Evaluation of ankylosis of the thumb:
(i) If both the carpometacarpal and interphalangeal joints 
are ankylosed, and either is in extension or full flexion, or 
there is rotation or angulation of a bone, evaluate as 
amputation at metacarpophalangeal joint or through proximal 
phalanx.

(ii) If both the carpometacarpal and interphalangeal joints 
are ankylosed, evaluate as unfavorable ankylosis, even if 
each joint is individually fixed in a favorable position.

(iii) If only the carpometacarpal or interphalangeal joint is 
ankylosed, and there is a gap of more than two inches (5.1 
cm.) between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers, evaluate as unfavorable 
ankylosis.

(iv) If only the carpometacarpal or interphalangeal joint is 
ankylosed, and there is a gap of two inches (5.1 cm.) or less 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers, evaluate as favorable 
ankylosis.

(5) If there is limitation of motion of two or combine the 
evaluations.

Under 38 C.F.R. § 4.71a, DC 5226 (as in effect August 26, 
2002), the criteria are unchanged from the prior version of 
DC 5226.  However an accompanying "Note" 


reads: Also consider whether evaluation as amputation is 
warranted and whether an additional evaluation is warranted 
for resulting limitation of motion of other digits or 
interference with overall function of the hand.  

The Board finds that an increased evaluation based on 
limitation of motion of other digits or interference with 
overall function of the hand is not warranted.  In this 
regard, the December 1997 VA joints examination report notes 
that there was a full range of motion of the index long, ring 
and small fingers at the metacarpal phalangeal, proximal 
interphalangeal joint and distal interphalangeal joint with 
the exception of the third or long finger, where there was a 
swan neck deformity with a passively correctable distal 
interphalangeal joint 45-degree deformity.  It was passively 
correctable to full extension, but the veteran could not 
actively extend the joint.  The examiner indicated that this 
was a mild disability because it interfered with his grip, 
but only to a mild amount.  The veteran's pinch was noted to 
be fully intact.  A left hand (thumb) injury was also noted,  
and the examiner indicated that this was a moderate 
disability.  In addition, the September 200 VA joints 
examination report shows that grip strength was 5/5 except 
for the distal interphalangeal joint of the third finger.  
The examiner stated that there was no functional loss due to 
the veteran's disabilities, and that pain did not 
significantly limit function during flare-ups or when 
effected areas were used repeatedly over a period of time.  
The findings include grip strength of 5/5 except for the 
distal interphalangeal joint of the third finger, with no 
other bony or soft tissue abnormalities, and no edema or 
erythema of the hand.  The Board therefore finds that the 
evidence as to ranges of motion, neurological functioning and 
strength do not warrant an increased evaluation.  

In addition, under DC 5228 (as in effect August 26, 2002), a 
20 percent rating is warranted for: Thumb, limitation of 
motion: With a gap of more than two inches (5.1 cm.) between 
the thumb pad and the fingers, with the thumb attempting to 
oppose the fingers.  As previously noted, no such limitation 
is shown in either the December 1997 or the September 2000VA 
joints examination report, and the criteria for a 20 percent 
rating have therefore not been met.  

The Board further notes that as the evidence does not show 
that the veteran has ankylosis of two or more digits of his 
left hand, or ankylosis of the thumb, a rating in excess of 
10 percent under Diagnositic Codes 5216 through 5223 (as in 
effect prior to August 26, 2002, and thereafter) is not 
warranted.  

In reaching its decision, the Board has also considered that 
the veteran has complained of pain.  The Board notes that VA 
is required to take pain symptoms and weakness into account, 
to the extent they are supported by adequate pathology, 
particularly in ratings involving limitation of range of 
motion.  38 C.F.R. § 4.40; see also DeLuca v. Brown, 8 Vet. 
App. 202, 204-206 (1995).  In this case, the September 1997 
shows that the third distal interphalangeal joint was 
impaired to the extent that it was a mild disability because 
it interfered with his grip, but only to a mild amount.  The 
veteran's pinch was noted to be fully intact.  A left hand 
(thumb) injury was also noted, and the examiner indicated 
that this was a moderate disability.  The September 2000 VA 
joints examination report contains extensive findings as to 
the ranges of motion, in the fingers and neurological 
functioning.  Grip strength was noted to be 5/5 except for 
the distal interphalangeal joint of the third finger.  The 
examiner stated that there was no functional loss due to the 
veteran's disabilities, and that pain did not significantly 
limit function during flare-ups or when effected areas were 
used repeatedly over a period of time.  The Board therefore 
finds that, given the nature and extent of the service-
connected disability, to include the findings as to strength 
and ranges of motion, that there is insufficient evidence of 
functional loss and pathology of the fingers to support a 
conclusion that a rating in excess of 10 percent is 
warranted.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca, supra.  


C.  Conclusion

Pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating 
is in order where there exists such an exceptional or unusual 
disability picture as to render impractical the 


application of the regular schedular standards.  The Board 
notes that the record does not reflect frequent periods of 
hospitalization because of the veteran's service-connected 
residuals of a fracture of the left scapula, or his residuals 
of a laceration of the left third finger and thumb, and 
healed fractures of the left second, third, and fifth 
fingers, nor has there been a showing of interference with 
his employment to a degree greater than that contemplated by 
the regular schedular standards which are based on the 
average impairment of employment..  In this regard, the Board 
has considered the notation in the December 1997 VA joints 
examination report, to the effect that the veteran's left 
hand (thumb) injury decreased his ability to pinch and detect 
feeling, that this put him at risk for dropping things as 
well as further injuring his hand, and that this was a 
moderate disability.  However, when the findings in this 
report are considered together with the findings of the 
September 2000 VA joints examination report, to include grip 
strength of 5/5 except for the distal interphalangeal joint 
of the third finger, and the examiner's statement that there 
was no functional loss due to the veteran's disabilities, and 
that pain did not significantly limit function during flare-
ups or when effected areas were used repeatedly over a period 
of time, the Board finds that the veteran's disabilities are 
not shown to present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  Thus, the record does 
not present an exceptional case where his currently assigned 
evaluations are found to be inadequate.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  

In reaching these decisions the Board considered the benefit- 
of-the-doubt rule; however, as the preponderance of the 
evidence is against the appellant's claims, such rule is not 
for application in this case.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

A compensable rating for residuals of a fracture of the left 
scapula is denied.

A rating in excess of 10 percent for residuals of a 
laceration of the left third finger and thumb, and healed 
fractures of the left second, third, and fifth fingers, is 
denied.  


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

